In re Kefall Whitaker, applying for emergency supervisory writ and stay order. Nineteenth Judicial District Court, No. 8-82-52. Parish of East Baton Rouge.
Granted. The ruling of the court of appeal is reversed and the ruling of the trial judge is reinstated. The trial judge may instruct the jury, if requested by the state, that “The state attempted to call as witnesses Darren Kent and Melvin Sterling; they refused to testify and were held in contempt of court; the jury is instructed that they shall draw no inference adverse to the state from the failure of Kent and Sterling to testify.” The stay order previously ordered is recalled.